As filed with the Securities and Exchange Commission on February 19 , Registration No. 333-153133 333-122848 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 AMENDMENT NO. 1 TO POST-EFFECTIVE AMENDMENT NO. 1 TOFORM S-1REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 Applied DNA Sciences, Inc.(Exact name of registrant as specified in its charter) Delaware 2836 59-2262718 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 25 Health Sciences Drive, Suite 113 Stony Brook, New York 11790 (631) 444-6862 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James A. Hayward, Ph.D., Sc.D., Chief Executive Officer Applied DNA Sciences, Inc. 25 Health Sciences Drive, Suite 113 Stony Brook, New York 11790 (631) 444- 6370 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Merrill Kraines, Esq. Fulbright & Jaworski L.L.P. 666 Fifth Avenue New York, New York 10103 Telephone: 212.318.3261 Facsimile: 212.318.3400 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Pursuant to Rule 429 of the Securities Act, this Post-Effective Amendment includes a Combined Prospectus relating to this Registration Statement and Registration Statement File No. 333-122848. Pursuant to Rule 429(b) of the Securities Act, this Post-Effective Amendment also serves as Post-Effective Amendment No. 1 to Registration Statement File No. 333-122848. NOTE REGARDING REGISTRATION This Post-Effective Amendment No.1 to the Registrant’s Registration Statement on Form S-1 (FileNo. 333-153133) as initially filed with the Securities and Exchange Commission (“SEC”) on August22, 2008, as last amended on November6, 2008, is being filed for the purposes of (A) including the Registrant’s audited financial statements for the year ended September 30, 2008 and the Registrant’s unaudited financial statements for the quarter ended December 31, 2008, and (B) reflecting information disclosed in the Registrant’s annual report on Form 10-K for the year ended September 30, 2008, as filed with the SEC on December 16, 2008, the Registrant’s current reports on Form 8-K, as filed with the SEC on December22, 2008 and January16, 2009 , and the Registrant’s quarterly report on Form 10-Q for the period ended December 31, 2008 as filed with the SEC on February 17, 2009 . Pursuant to Rule 429 of the Securities Act of 1933, as amended, this Registration Statement also serves as Post-Effective Amendment No.1 to the Registration Statement on Form S-1 (No.333-122848) as initially filed with the SEC on February15, 2005, as last amended on July22, NOTE REGARDING REGISTRATION FEES The Registrant previously paid a registration fee of $104.71 in connection with the initial filing of the registration statement on Form S-1 (No. 333-153133) filed with the SEC on August22, 2008, as last amended on November6, 2008. The Registrant previously paid a registration fee of $6,639.68 in connection with the initial filing of the registration statement on
